Citation Nr: 0940777	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  04-30 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange exposure.

2.  Entitlement to service connection for a heart condition, 
claimed as due to Agent Orange exposure.

3.  Entitlement to service connection for hypertension, 
claimed as due to Agent Orange exposure and secondary to 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from February 1962 to June 
1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

The issues of entitlement to service connection for diabetes 
mellitus and for hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A heart condition, other than hypertension, did not 
originate in service or within one year thereafter, and it is 
not related to any incident of service.

2.  A heart condition is not among the diseases presumed to 
be associated with herbicide exposure.


CONCLUSION OF LAW

A heart condition, other than hypertension, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection for a heart condition in the January 2004 
rating decision, he was provided notice of the VCAA in July 
2003.  The VCAA letter indicated the types of information and 
evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  

While the RO did not provide specific notice pertaining to 
VA's assignment of disability ratings and effective dates, 
the omission of such notice is not shown to prejudice the 
Veteran.  As the Board herein denies the claim for service 
connection, no disability rating or effective date is being 
assigned.  Accordingly, there is no possibility of prejudice 
to the Veteran under the notice requirements of Dingess.  

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, copies of service personnel records, 
private medical records, and statements from the Veteran and 
his representative.  The Veteran has not indicated that he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  If cardiovascular disease is manifested to 
a degree of 10 percent within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  

The Veteran contends that he has a heart condition due to 
Agent Orange exposure.  As he has also filed a claim for 
service connection for hypertension, which will be addressed 
in the remand portion of the decision below, the Board will 
only consider service connection for a heart condition other 
than hypertension.

The Veteran's service treatment records do not reflect any 
complaint, finding, or diagnosis of a heart condition; and 
the separation examination report reflects a normal clinical 
evaluation of the heart and vascular system.  Thus, a heart 
condition did not originate in service.  Moreover, the 
Veteran has not even alleged that his heart condition had its 
onset in service.  

Post-service, a March 2003 private medical record reflects 
that he was diagnosed with chronic ischemic heart disease in 
August 1991.  Thus, the first documentation of a heart 
condition appears to have been made in August 1991, over 25 
years after discharge from service.  The passage of many 
years between discharge from active service and any medical 
complaints or documentation of a claimed disability is a 
factor that weighs against a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, 
there is no evidence of a heart condition within one year 
after separation.  Moreover, the Veteran has not even alleged 
that his heart condition had its onset within one year after 
separation.  

Further, the Veteran has not presented any competent medical 
evidence of a link between his heart condition and service, 
to include any Agent Orange exposure.  Moreover, regardless 
of whether he was exposed to an herbicide agent in service, 
the Board observes that a heart condition is not among the 
diseases presumed to be associated with herbicide exposure.  
See 38 C.F.R. §§ 3.307, 3.309.  As such, there is no basis 
for service connection based on such exposure, even if 
presumed.  Thus, a heart condition is not related to any 
incident of service.  

In addition to the medical evidence, the Board has also 
considered the assertions advanced by the Veteran and his 
representative.  However, these assertions, alone, provide no 
basis for allowance of the claim.  As indicated above, the 
claim turns on the medical matter of a medical nexus - a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons not shown to possess the appropriate medical 
training and expertise, neither the Veteran nor his 
representative is competent to render a probative (i.e., 
persuasive) opinion on a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the lay assertions in this regard have no probative 
value.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a heart condition, claimed as due to 
Agent Orange exposure, is denied.


REMAND

The Veteran contends that he has diabetes mellitus due to 
Agent Orange exposure in the Republic of Vietnam.  He asserts 
that he was in the Gulf of Tonkin aboard the USS Annapolis 
(AGMR-1) and flown into Vietnam by helicopter to train other 
radio operations.  He has submitted copies of service 
personnel records showing that his duties included teaching 
and instruction and required travelling.  Here, the Board 
notes that the RO has not attempted to obtain any of the 
Veteran's service personnel records.

The record shows that the USS Annapolis was in the official 
waters of Vietnam periodically from September 1965 to June 
1966.  A copy of a travel voucher submitted by the Veteran 
reflects payment on June 16, 1966 for prior travel but is too 
light to read the dates and places of travel.  The Board 
finds that a clear copy of this document would be helpful in 
this case.  Thus, the RO should ask the Veteran for a legible 
copy of the above travel voucher and also obtain copies of 
his service personnel records directly from the National 
Personnel Records Center to obtain any other pertinent 
documents.

The Veteran also contends that his hypertension is related to 
service.  In addition to his contention that the hypertension 
is due to Agent Orange exposure in service, his 
representative contends that the hypertension is secondary to 
diabetes mellitus.  As the diabetes mellitus claim being 
remanded could affect the claim for hypertension, the Board 
finds that the claims are inextricably intertwined and a 
Board decision on the hypertension claim at this time would 
be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).

Lastly, further RO action is needed to comply with the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  In the present appeal, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  See Dingess, 19 Vet. App. 473.  
Thus, proper notice should be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claims on appeal in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473.

The RO should also ask the Veteran to 
provide a legible copy of the travel 
voucher that he previously submitted 
reflecting payment on June 16, 1966.

2.  The RO should contact the National 
Personnel Records Center and ask for the 
Veteran's service personnel records.  If 
the search for these records has negative 
results, documentation to that effect 
should be placed in the claims file.

3.  Should the RO be unsuccessful in 
obtaining the above service personnel 
records, then the RO must notify the 
Veteran of that inability to obtain those 
records, consistent with notice 
information requirements contained in 38 
C.F.R. § 3.159(e), including but not 
limited to informing him as to whether the 
reports exist, the efforts taken to locate 
the records, and that further efforts to 
obtain those records would be futile.  See 
38 C.F.R. § 3.159(c)(2).

4.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and afforded the appropriate period 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


